
	
		I
		112th CONGRESS
		2d Session
		H. R. 5980
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Peterson
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to revise the
		  route of the North Country National Scenic Trail in northeastern Minnesota to
		  include existing hiking trails along Lake Superior’s north shore and in
		  Superior National Forest and Chippewa National Forest, and for other
		  purposes.
	
	
		1.Route revisionSection 5(a)(8) of the National Trails
			 System Act (16 U.S.C. 1244(a)(8)) is amended—
			(1)by striking thirty-two hundred
			 miles and inserting 4,600 miles; and
			(2)by striking
			 Proposed North Country Trail Report, dated June
			 1975. and inserting North Country National Scenic Trail,
			 Authorized Route, dated February 16, 2005, and numbered
			 649/80,002..
			
